DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-14 are pending in the application.
	Claims 10-11 and 13 are hereby withdrawn from current consideration as being drawn to a non-elected species (see below).
Claims 1-9, 12, and 14 remain under current consideration by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1-4C) in the reply filed on 03 February 2022 is acknowledged.
Applicant has alleged that the elected species is “believed to be encompassed by claims 1-18.”  However, Examiner notes that only claims 1-14 are present in the Applicant.  Further, Examiner notes that claims 10-11 and 13 are not encompassed by the elected Species A because they each require an “intermediate element” (70), which is not present in the embodiment of elected Species A (Figs. 1-4C).  Therefore, the elected Species A is considered to be properly encompassed by claims 1-9, 11-12, and 14.
Accordingly, claims 10-11 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 February 2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:  Appropriate correction is required.
In line 25 of page 24 of the original specification, “(first) end face 42” should be amended to read --(first) and face 46--.

Drawings
The drawings are objected to for the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “104” (see Fig. 1).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  Appropriate correction is required.
Re Claim 2:  Claim 2 should be amended as follows:
--2. The rotatable connection according to Claim 1, wherein the stop device can be positioned on one of the first part and the second part in at least two different rotational angle positions such that the stop device is non-rotatable in relation to the one of the first part and the second part.--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12, and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1:  Claim 1 recites the limitation "the different relative rotational angles or rotational ranges" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Clarification and correction are required. 
Re Claims 2-9, 12, and 14:  These claims are considered indefinite because they depend from indefinite claim 1.
Re Claim 8:  Claim 8 recites the limitation "the sliding surface on the stop device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Clarification and correction are required. 
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Interpretation – Functional Language
From the outset, it should be noted that some of the language in the claims is functional in nature.  For example, the language related to a “stand apparatus”, an “operating room”, and a “medical technology device” is functional in nature and limited patentable weight is given to this section of the claim.  Additionally, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus this limitation fails to distinguish the claimed apparatus from that of the prior art.  Please see MPEP 2114.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-4, 7-8, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kronung (US patent application publication 2012/0228454 to Krönung). 
First Interpretation of Kronung:  The following claims are rejected under the following 1st interpretation of Kronung (hereinafter referred to as Kronung 1):
Re Claim 1, as best understood by the Examiner:  Kronung 1 discloses a rotatable connection (see Figs. 1-3) for a stand apparatus to be arranged in an operating room (see note above related to this functional language) and comprising an adaptable stop mechanism which can be arranged between a first connection component (such as shaft 10; Fig. 1) and a second connection component (such as mounting arm A; Fig. 1) mounted rotatably around a rotational axis (13) relative to the first connection component, the adaptable stop mechanism comprising: 
a first part (50) which can be mounted rotationally lockable on the first connection component (10) and features at least one stop (51) projecting axially from the first part; 
a second part (21), which can be arranged non-rotatably on the second connection component (A), the first part being rotatably mounted relative to the second part; 
wherein the adaptable stop mechanism comprises a stop device (engagement member 22, in particular the head portion of engagement member 22) having at least one counter-stop (the shaft of the engagement member 22 that extends into the “space or slot s”; see Fig. 1) arranged axially between the two parts and projecting radially (in this case, radially inwardly) from the stop device (the head portion of engagement member 22), wherein the at least one counter-stop corresponds to the at least one stop (51) and wherein the stop device is configured to define the different relative rotational angles or rotational ranges by means of the at least one counter-stop.
Re Claim 3:  Kronung 1 discloses a rotatable connection (see Figs. 1-3), wherein the first part (50) is arranged such that it can be displaced along the rotational axis (13) in an axial direction and/or the stop device is arranged such that it can be displaced along the rotational axis in the axial direction jointly with the first part.
Re Claim 4:  Kronung 1 discloses a rotatable connection (see Figs. 1-3), wherein the first part (50) and the stop device (22) and optionally also the second part can be positioned axially on the second connection component (A) in an axial direction.
Re Claim 7:  Kronung 1 discloses a rotatable connection (see Figs. 1-3), wherein the first part (50) and the stop device (22) together form a slide bearing (between the sliding surfaces shown in annotated Fig. 2 below).
Re Claim 8, as best understood by the Examiner:  Kronung 1 discloses a rotatable connection (see Figs. 1-3), wherein the first part (50) comprises a sliding surface (see below) arranged on an end face pointing toward the stop device and is configured to rotate with a sliding surface (see below) on the stop device (22) in a sliding manner and/or that the stop device comprises a sliding surface arranged on an end face pointing toward the first part and is configured to mount the first part by means of the sliding surface for a sliding rotational movement around the rotational axis, the sliding surface of the first part and/or the sliding surface of the stop device being designed as a fully continuous annular circular ring surface.

    PNG
    media_image1.png
    329
    590
    media_image1.png
    Greyscale

Re Claim 12:  Kronung 1 discloses a carrier system for a stand apparatus (see Figs. 1-3) to be arranged in an operating room (see note above related to this functional language) and for positioning a medical technology device(see note above related to this functional language)  in the operating room comprising a rotatable connection according to claim 1 (see rejection of claim 1 above) as well as the first connection component (10) in a form of a spindle (11), and the second connection component (A) in a form of a sleeve (21).
Re Claim 14:  Kronung 1 discloses an apparatus (see Figs. 1-3) for arranging in an operating room (see note above related to this functional language) and positioning a medical technology device (see note above related to this functional language) in the operating room, comprising a rotatable connection according to claim 1 (see rejection of claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kronung (US patent application publication 2012/0228454 to Krönung). 
Second Interpretation of Kronung:  The following claims are rejected under the following 2nd interpretation of Kronung (hereinafter referred to as Kronung 2):
Re Claim 1, as best understood by the Examiner:  Kronung 2 discloses a rotatable connection (see Figs. 1-3) for a stand apparatus to be arranged in an operating room (see note above related to this functional language) and comprising an adaptable stop mechanism which can be arranged between a first connection component (such as mounting arm A; Fig. 1) and a 
a first part (21) which can be mounted rotationally lockable on the first connection component and features at least one stop (22) projecting from the first part; 
a second part (16), which can be arranged non-rotatably on the second connection component (10), the first part being rotatably mounted relative to the second part; 
wherein the adaptable stop mechanism comprises a stop device (40) having at least one counter-stop (41) arranged axially between the two parts and projecting from the stop device, wherein the at least one counter-stop (41) corresponds to the at least one stop (22) and wherein the stop device is configured to define the different relative rotational angles or rotational ranges by means of the at least one counter-stop.

Kronung 2 fails to disclose the at least one stop projecting axially from the first part, and the at least one counter-stop projecting radially from the stop device.
Instead, in the arrangement disclosed in Kronung 2 the at least one stop (22) projects radially from the first part (21), and the at least one counter-stop (41) projects axially from the stop device (40).
Examiner notes that it has been held that the reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) [discussed in MPEP 2144.04].  Further, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 [discussed in MPEP 2144.04]. Further, it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Kronung 2 such that the at least one stop projects axially radially from the stop device, since such a modification would require a mere reversal of parts within the skill of the art.
Re Claim 2:  Kronung 2 discloses a rotatable connection (see Figs. 1-3), wherein the stop device (40) can be positioned on one of the first part and the second part (16) in at least two different rotational angle positions (as allowed by the series of generally U-shaped recesses 42) such that the stop device (40) is non-rotatable in relation to one of the first part and the second part (16).
Re Claim 3:  Kronung 2 discloses a rotatable connection (see Figs. 1-3), wherein the first part (21) is arranged such that it can be displaced along the rotational axis (13) in an axial direction and/or the stop device is arranged such that it can be displaced along the rotational axis in the axial direction jointly with the first part.
Re Claim 4:  Kronung 2 discloses a rotatable connection (see Figs. 1-3), wherein the first part (21) and the stop device (40) and optionally also the second part (16) can be positioned axially on the second connection component (10) in an axial direction.
Re Claim 5:  Kronung 2 discloses a rotatable connection (see Figs. 1-3), wherein the stop device (40) is arranged such that a non-rotatable arrangement of the stop device on the second part (16) is ensured by weight acting on the stop device.
Re Claim 6:  Kronung 2 discloses a rotatable connection (see Figs. 1-3), wherein the second part (16) has a form-fitting contour (the annular outer surface of pin-like projection 16) for defining individual rotational angle positions on an inward pointing casing surface and/or on an end face pointing in an axial direction and wherein the stop device (40) has a corresponding form-fitting contour (at U-shaped recesses 42) on an end face pointing in the axial direction to the second part.
Re Claim 7:  Kronung 2 discloses a rotatable connection (see Figs. 1-3), wherein the first part (21) and the stop device (40) together form a slide bearing (between their circumferentially inner and outer surfaces; see Fig. 1).
Re Claim 14:  Kronung 2 discloses an apparatus (see Figs. 1-3) for arranging in an operating room (see note above related to this functional language) and positioning a medical technology device (see note above related to this functional language) in the operating room, comprising a rotatable connection according to claim 1 (see rejection of claim 1 above).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kronung (US patent application publication 2012/0228454 to Krönung) in view of Luger (EP 0392303, a copy of which was provided by Applicant with the IDS filed 4/10/2019).
Re Claim 9:  Kronung (under both of the 1st and 2nd interpretations discussed above), discloses a rotatable connection according to claim 1, but fails to disclose wherein the adaptable stop mechanism is configured to adjust a rotational area with a relative rotational angle between 360° and 420°.
Luger teaches the use of a rotatable connection (see Figs. 5 and 6) comprising a first part (120; Fig. 5) which can be mounted rotationally lockable on the first connection component (116) and features at least one stop (142); a second part (122), which can be arranged non-rotatably on the second connection component (118), the first part being rotatably mounted relative to the second part; wherein the adaptable stop mechanism comprises a stop device (132) having at least one counter-stop (the end walls of recess 138; Figs. 5 and 6) arranged axially between the two parts, wherein the at least one counter-stop (at 138) corresponds to the at least one stop (142) and wherein the stop device is configured to define the different relative rotational angles or rotational ranges by means of the at least one counter-stop; and further wherein the adaptable stop mechanism is configured to adjust a rotational area with a relative rotational angle between 360º and 420º (note that due to the rotational adjustability between both the first part 120 and the stop device 132 as well as between the second part 122 and the stop device 132 due to slots 138 and 140, the overall rotational adjustment between the first 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Kronung such that the adaptable stop mechanism is configured to adjust a rotational area with a relative rotational angle between 360° and 420°, as taught by Luger, for the purpose of allowing for an increased range of rotation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MATTHEW R MCMAHON/            Primary Examiner, Art Unit 3678